                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RICKEY EDWARD MARTIN,                   )
                                        )
                    Plaintiff,          )
                                        )
      v.                                )         1:20CV548
                                        )
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social           )
Security,                               )
                                        )
                    Defendant.1         )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Rickey Edward Martin, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Acting Commissioner of Social

Security,    denying     Plaintiff’s    claim    for   Disability    Insurance

Benefits (“DIB”).        (Docket Entry 1.)         Defendant has filed the

certified administrative record (Docket Entry 7 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 10, 12; see also Docket Entry 11 (Plaintiff’s Brief);

Docket     Entry    13   (Defendant’s       Memorandum);   Docket    Entry    14

(Plaintiff’s Reply)).         For the reasons that follow, the Court

should enter judgment for Defendant.




      1
        President Joseph R. Biden, Jr., appointed Kilolo Kijakazi as the Acting
Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew M. Saul as the Defendant in this suit. Neither the Court nor the parties
need take any further action to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




     Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 1 of 19
                          I.    PROCEDURAL HISTORY

     Plaintiff applied for DIB (Tr. 154-60), alleging a disability

onset date of July 15, 2007 (see Tr. 154), later amended to

September    4,   2011   (see   Tr.   15).   Following   denial   of     that

application initially (Tr. 58-64, 77, 78-81) and on reconsideration

(Tr. 66-76, 77, 83-85), Plaintiff requested a hearing de novo

before an Administrative Law Judge (“ALJ”) (Tr. 89-90). Plaintiff,

his attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 27-57.)      The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.           (Tr. 12-21.)    The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

238-39), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings:

     1.      [Plaintiff] last met the insured status requirements of
             the . . . [Act] on September 30, 2012.

     2.      [Plaintiff] did not engage in substantial gainful
             activity during the period from his alleged onset date of
             September 4, 2011 through his last date insured of
             September 30, 2012.

     3.      Through the date last insured, [Plaintiff] had the
             following severe impairments: lumbar degenerative disc
             disease; upper airway resistance syndrome; and obesity.

     . . .

     4.      Through the date last insured, the claimant did not have
             an impairment or combination of impairments that met or
             medically equaled the severity of one of the listed
             impairments in 20 CFR Part 404, Subpart P, Appendix 1.

                                       2




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 2 of 19
        . . .

        5.      . . . [T]hrough the date last insured, [Plaintiff] had
                the residual functional capacity to perform medium work
                as defined in 20 CFR 404.1567(c) with the following
                exceptions: He can frequently climb ramps and stairs. He
                can frequently climb ladders, ropes, or scaffolds. He
                can frequently stoop.

        . . .

        6.      Through the date last insured, [Plaintiff] was capable of
                performing his past relevant work as a tune-up mechanic
                and a tractor-trailer truck driver. This work did not
                require the performance of work-related activities
                precluded by [Plaintiff]’s residual functional capacity.

        . . .

        7.      [Plaintiff] was not under a disability, as defined in the
                . . .   Act, at any time from September 4, 2011, the
                alleged onset date, through September 30, 2012, the date
                last insured.

(Tr.     17-21     (bold   font    and    internal    parenthetical   citations

omitted).)

                                  II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                   Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).              However, “the scope

of [the Court’s] review of [such a] decision              . . .   is extremely

limited.”        Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.




                                           3




       Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 3 of 19
                           A.   Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).           Instead, “a

reviewing   court   must    uphold    the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).           “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”          Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (brackets and internal quotation marks omitted).                 “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”              Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh       conflicting   evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”         Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is


                                       4




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 4 of 19
disabled,      the     responsibility      for   that    decision     falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

       When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity      by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.   §    423(d)(1)(A)).2           “To    regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has   . . .     promulgated        . . .   detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account    a    claimant’s     age,    education,       and   work    experience   in



      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           5




      Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 5 of 19
addition to [the claimant’s] medical condition.”                      Id.    “These

regulations    establish       a    ‘sequential       evaluation      process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]    past    work    or   (5)   any      other   work.”     Albright    v.

Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir.

1999).3   A finding adverse to the claimant at any of several points

in the SEP forecloses an award and ends the inquiry.                  For example,

“[t]he first step determines whether the claimant is engaged in

‘substantial    gainful       activity.’      If    the    claimant   is    working,

benefits are denied. The second step determines if the claimant is

‘severely’ disabled.          If not, benefits are denied.”            Bennett v.

Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.      Alternatively, if a claimant clears steps one and


      3
        “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                          6




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 6 of 19
two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”           Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can “perform past relevant            work”; if so, the claimant

does not qualify as disabled.          See id. at 179-80.    However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both        [the   claimant’s   RFC]   and   [the   claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”         Hall, 658 F.2d at 264-65.     If, at this step, the

government cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5


        4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.
        5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
                                                                  (continued...)

                                        7




       Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 7 of 19
                               B.    Assignment of Error

        Plaintiff’s sole assignment of error asserts that “[t]he ALJ

committed reversible error by failing to conduct a proper function-

by-function analysis of [Plaintiff’s] exertional and nonexertional

capacities and by failing to explain how the evidence supports the

hearing decision’s [RFC] assessment.”                (Docket Entry 11 at 3 (bold

font        and   single-spacing      omitted).)        In    particular,   Plaintiff

maintains that Social Security Ruling 96-8p, Policy Interpretation

Ruling Titles II and XVI: Assessing Residual Functional Capacity in

Initial Claims, 1996 WL 374184 (July 2, 1996) (“SSR 96-8p”),

“explicitly requires the ALJ to address all seven exertional

strength          capacities    of    [Plaintiff]”       in    the   RFC,   including

“‘[s]itting, standing, walking, lifting, carrying, pushing, and

pulling,’” with “‘[e]ach function               . . .    considered separately.’”

(Docket Entry 11 at 3-4 (quoting SSR 96-8p, 1996 WL 374184, at

*5).)        Plaintiff further insists that “[t]he ALJ’s RFC assessment

is inadequate to establish that [Plaintiff] retains the ability to

perform medium work because the ALJ failed to address [Plaintiff’s]

exertional capacity to sit, stand, walk, or bend,” and “[t]he RFC

. . . does not specify how many hours of an 8-hour workday

[Plaintiff] can sit, stand, or walk, or how much bending he can



        5
       (...continued)
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                            8




       Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 8 of 19
do.”      (Id. at 7 (citing Tr. 18-20).)          According to Plaintiff,

“[t]he United States Court of Appeals for the Fourth Circuit has

held that it is a reversible error for an ALJ to fail to explain

how the evidence supports a finding that [a] claimant can perform

the functional requirements of an exertional level of work.”                (Id.

(citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)).)

Those contentions fail to warrant relief.

        RFC measures the most a claimant can do despite any physical

and mental limitations.         See Hines, 453 F.3d at 562; 20 C.F.R.

§ 404.1545(a).      An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.                See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).            The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).     See 20 C.F.R. § 404.1567.      Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.       See 20 C.F.R. § 404.1569a(c).       An ALJ need not

discuss every piece of evidence in making an RFC determination, see

Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014); however, “the ALJ must both identify evidence that supports

his [or her] conclusion and build an accurate and logical bridge

from that evidence to [that] conclusion,” Woods, 888 F.3d at 694

(internal emphasis, quotation marks, and brackets omitted).


                                       9




       Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 9 of 19
       As to the role of the function-by-function analysis in the RFC

determination, the relevant administrative ruling states: “The RFC

assessment      must    first    identify       the    individual’s       functional

limitations or restrictions and assess his or her work-related

abilities on a function-by-function basis . . . .                    Only after that

may RFC be expressed in terms of the exertional levels of work,

sedentary, light, medium, heavy, and very heavy.”                    SSR 96-8p, 1996

WL    374184,    at    *1.      The    Fourth    Circuit      has    addressed   this

administrative ruling and the issue of whether an ALJ’s failure to

articulate a function-by-function analysis necessitates remand.

See Mascio v. Colvin, 780 F.3d 632, 636–37 (4th Cir. 2015).

Specifically, the Fourth Circuit stated “that a per se rule is

inappropriate given that remand would prove futile in cases where

the    ALJ    does    not    discuss    functions     that     are    irrelevant   or

uncontested,” id. at 636, but that “‘remand may be appropriate

where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record,

or    where   other    inadequacies      in     the   ALJ’s    analysis   frustrate

meaningful review,’” id. (internal brackets and ellipsis omitted)

(quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

1.     Sitting, Standing, and Walking Limitations

       Plaintiff’s contention that the ALJ’s decision violated SSR

96-8p and Woods because “[t]he RFC . . . does not specify how many

hours of an 8-hour workday [Plaintiff] can sit, stand, or walk”


                                          10




      Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 10 of 19
(Docket Entry 11 at 7 (citing Tr. 18-20)) falls short for five

reasons.

     First, the ALJ found that Plaintiff retained the RFC to

perform medium work “as defined in 20 CFR 404.1567(c)” (Tr. 18

(emphasis added)), which regulation defines medium work as “lifting

no more than 50 pounds at a time with frequent lifting or carrying

of objects weighing up to 25 pounds,” 20 C.F.R. § 404.1567(c).

Moreover,     that   regulation      further        emphasizes     that,   “[i]f

[Plaintiff]    can   do   medium    work,    [the    ALJ]   determine[s]    that

[Plaintiff] can also do sedentary and light work.”                 Id.; see also

Social Security Ruling 83–10, Titles II and XVI: Determining

Capability to Do Other Work – the Medical–Vocational Rules of

Appendix 2, 1983 WL 31251, at *5 (1983) (“SSR 83-10”) (providing

that sedentary work entails the ability to sit for a “total [of]

approximately 6 hours of an 8-hour workday” and that light work

involves    the   capability   to    stand    and    walk   “for    a   total   of

approximately 6 hours of an 8-hour workday” (emphasis added)).)

Thus, the ALJ’s citation to Section 404.1567(c) (see Tr. 18)

permits the Court to ascertain the sitting, standing, and walking

limitations found by the ALJ, see Hacker v. Saul, No. 5:20CV132,

2021 WL 852197, at *3, *5 (N.D.W. Va. Feb. 18, 2021) (unpublished)

(finding no error in ALJ’s expression of RFC as “sedentary work as

defined in 20 C.F.R. § 416.967(a)” where the court could look to

the SSA’s definition of sedentary work to determine exertional


                                      11




   Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 11 of 19
limits of such work), recommendation adopted, 2021 WL 851879

(N.D.W. Va. Mar. 5, 2021) (unpublished).6

      Second,    SSR    83-10   further     expounds    on    the   regulatory

definition of medium work as follows:

      “Frequent” means occurring from one-third to two-thirds
      of the time . . . . A full range of medium work requires
      standing or walking, off and on, for a total of
      approximately 6 hours in an 8-hour workday in order to
      meet the requirements of frequent lifting or carrying
      objects weighing up to 25 pounds.      As in light work,
      sitting may occur intermittently during the remaining
      time . . . . The considerable lifting required for the
      full range of medium work usually requires frequent
      bending-stooping . . . . However, there are a relatively
      few occupations in the national economy which require
      exertion in terms of weights that must be lifted at times
      (or involve equivalent exertion in pushing or pulling),
      but are performed primarily in a sitting position, e.g.,
      taxi   driver,   bus  driver,   and   tank-truck   driver
      (semiskilled jobs).



      6
        Plaintiff deems the Commissioner’s reference to SSR 83-10 to interpret
the ALJ’s RFC assessment “invalid,” because “the ALJ’s RFC assessment on its face
cites only 20 C.F.R. § 404.1520(f) [sic]” (Docket Entry 14 at 2 (referencing
Docket Entry 13 at 7-8, and citing Tr. 18)), which “defines only the lifting and
carrying requirements of medium work” and “does not refer to SSR 83-10” (id. at
3; see also Docket Entry 11 at 7-8). Plaintiff cites no authority precluding
courts from looking to long-standing SSA policies regarding the exertional
requirements of medium work to construe the limitations indicated by an ALJ’s RFC
(see Docket Entries 11, 14), and cases hold to the contrary, see, e.g., Daniels
v. Saul, No. 2:20CV230, 2021 WL 667945, at *7 (S.D.W. Va. Jan. 26, 2021)
(unpublished) (“SSR 83-10 specifies that a ‘full range of light work requires
standing or walking, off and on, for a total of approximately 6 hours of an
8-hour workday,’ and ‘[s]itting may occur intermittently during the remaining
time[’ and, t]hus, by finding that [the c]laimant could perform light work
without any additional standing, walking, or sitting limitations, the ALJ
concluded that [the c]laimant could stand and walk for approximately six hours
in an eight-hour workday with intermittent sitting.” (internal citation
omitted)), recommendation adopted, 2021 WL 665534 (S.D.W. Va. Feb. 19, 2021)
(unpublished); see also Harrison v. Colvin, No. 1:10CV18, 2013 WL 1661096, at *2
(M.D.N.C. Apr. 17, 2013) (unpublished) (Eagles, J.)(relying on applicable
regulations and SSR 83-10 to hold that, “by finding that [the plaintiff] was
capable of performing light work, the ALJ implicitly found that she was capable
of standing or walking for approximately six hours in an eight-hour work day”).
Accordingly, the Court should look to SSR 83-10 in this case to help assess the
ALJ’s sitting, standing, and walking limitations in the RFC.

                                       12




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 12 of 19
SSR 83-10, 1983 WL 31251, at *6 (emphasis added).               That Ruling thus

explicitly recognizes that, despite the fact that most medium jobs

require only intermittent sitting, i.e., up to 2 hours in an 8-hour

workday, jobs exist, such as Plaintiff’s past relevant work (“PRW”)

as    a    tractor-trailer    truck     driver,    that     entail   the   lifting

requirements of medium work and require the ability to sit for up

to 6 hours in an 8-hour workday.

          Third, the ALJ specified how many hours Plaintiff could sit,

stand, and walk in his hypothetical question to the VE.                    (See Tr.

51-52.)       The ALJ asked the VE if an individual who could, inter

alia, “sit, stand, and walk six hours” remained able to perform

Plaintiff’s PRW, and the VE responded, “[y]es.”               (Tr. 52 (emphasis

added).)        Although    the   ALJ   did   not    reiterate       the   specific

limitation to six hours of sitting, standing, and walking in the

RFC    (see    Tr.   18),   his   inclusion   of     that    limitation     in   the

hypothetical nonetheless provides the Court with further evidence

of the sitting, standing, and walking limitations found by the ALJ.

          Fourth,    the    ALJ    afforded       “great     weight”       to    the

reconsideration-level state agency medical consultant (Tr. 20), who

opined that Plaintiff remained able to sit, stand, and walk for up

to 6 hours in an 8-hour workday (Tr. 72).              The ALJ’s crediting of

the        consultant’s     opinion      therefore        supplies     additional

clarification of the sitting, standing, and walking limitations

found by the ALJ.


                                         13




      Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 13 of 19
     Fifth, Plaintiff’s contention that the RFC contradicts his

hearing testimony that he has significantly restricted ability to

sit while driving a truck due to pain (see Docket Entry 11 at 7

(citing   Tr.    44,   47-48))   fails,   because    the   ALJ       considered

Plaintiff’s subjective complaints of disabling back pain, but found

Plaintiff’s     testimony    “unpersuasive”   in   light   of    his    medical

records and history.        (Tr. 19; see also id. (finding Plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of [his] symptoms are not entirely consistent with the

medical evidence and other evidence in the record”).)7                 The ALJ

supported that finding by pointing out that Plaintiff’s back pain

responded well to epidural injections (see Tr. 19), specifically

noting Plaintiff’s self-report of a decrease in pain from an eight

to a zero on a ten-point pain scale following epidural treatment in

December 2011 (see Tr. 20 (citing Tr. 351)).         The ALJ additionally

cited examination notes showing that Plaintiff had intact motor

function, no muscle atrophy, normal gait, full range of motion, and

negative straight leg raise tests. (See Tr. 19-20 (citing Tr. 318-

28, 356-59).)       The ALJ’s decision thus permits the Court to

ascertain the sitting, standing, and walking restrictions the ALJ

found in the RFC, i.e., that Plaintiff remained capable of sitting,




      7
        Plaintiff did not challenge the ALJ’s evaluation        of   Plaintiff’s
subjective symptom reporting. (See Docket Entries 11, 14.)

                                     14




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 14 of 19
standing, and walking for up to six hours each in an eight-hour

workday.

     Lastly, Plaintiff maintains that the ALJ made no finding as to

the sitting requirements of Plaintiff’s PRW as a tractor-trailer

truck driver.   (See Docket Entry 14 at 7.)    According to Plaintiff,

“[b]y failing to make th[at] finding[], the ALJ had no basis to

make the comparison of [Plaintiff]’s RFC with the demands of his

[PRW] as required by 20 C.F.R. § 404.1520(f) and [Social Security

Ruling 82-62, Titles II and XVI: a Disability Claimant’s Capacity

to Do Past Relevant Work, in General, 1982 WL 31386, at *4 (1982)

(“SSR 82-62”)].”   (Docket Entry 14 at 7.)       Plaintiff’s argument,

however, glosses over the distinction between finding that he

remained able to perform his PRW (A) as he actually performed it or

(B) as generally performed in the national economy.        See 20 C.F.R.

§ 404.1560(b)(2) (providing that, at step four of the SEP, an ALJ

can find a claimant not disabled by determining that the claimant

can perform PRW either as actually previously performed by the

claimant or as generally performed in the national economy). Here,

the ALJ explicitly found that Plaintiff retained the RFC to perform

his PRW as a tractor-trailer truck driver as generally performed.

(Tr. 21; see also Tr. 52 (containing VE’s testimony that Plaintiff

could perform his PRW as generally performed but that she “[was]

not sure as actually performed”).) Moreover, the corresponding job

description for “Tractor-Trailer-Truck Driver” in the Dictionary of


                                   15




   Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 15 of 19
Occupational Titles (“DOT”) as cited by the VE (see Tr. 51)

categorizes that job as medium work, see DOT, No. 904.383-010, 1991

WL 687703 (G.P.O. 4th ed. rev. 1991), which, as discussed above,

requires the ability to sit for up to six hours in an 8-hour

workday, see 20 C.F.R. § 404.1567(c) (explaining that, “[i]f [a

claimant] can do medium work, [the ALJ] determine[s] that [the

claimant] can also do sedentary . . . work”); SSR 83-10, 1983 WL

31251, at *5 (providing that sedentary work entails the ability to

sit for a “total [of] approximately 6 hours” (emphasis added)).8

2.    Bending Limitation

      Plaintiff next contends that the “RFC assessment . . . does

not specify . . . how much bending he can do.”           (Docket Entry 11 at

7 (referencing Tr. 18).)       That argument misses the mark, as the ALJ

specifically found in the RFC that Plaintiff remained able to

“stoop” frequently.       (Tr. 18.)     “Stooping” entails “bending the

body downward and forward by bending the spine at the waist,”

Social Security Ruling 85-15, Titles II and XVI: Capability to Do

Other Work - the Medical-Vocational Rules as a Framework for

Evaluating Solely Nonexertional Impairments, 1985 WL 56857, at *7

(1985) (“SSR 85-15”) (emphasis added).               Moreover, Plaintiff’s

attempt to differentiate between “stooping” and “bending” does not

aid his cause.     (See Docket Entry 11 at 10-11.)         Because Plaintiff

      8
        Plaintiff neither objected to the VE’s categorization of his PRW driving
a truck as DOT job number 904.383-010, “Tractor-Trailer-Truck Driver,” at the
hearing (see Tr. 53-56), nor argued on judicial review that such classification
constituted error (see Docket Entries 11, 14).

                                      16




     Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 16 of 19
defined    “bending”    as   “leaning     over,      bending   over   the   engine

compartment of a car” (Tr. 54), i.e., a less demanding postural

movement than stooping, a finding that Plaintiff could “stoop”

frequently necessarily means that he could also “bend” (as defined

by Plaintiff) frequently.9

      Furthermore, the ALJ supported his finding that Plaintiff

remained capable of frequent stooping with substantial evidence.

The ALJ discussed Plaintiff’s medical records showing normal gait,

stable standing posture, and normal flexion, extension, and lateral

bending. (See Tr. 19-20 (citing Tr. 318-28, 356-59.)                  The ALJ also

credited     the    reconsideration          level    state      agency     medical

consultant’s opinion that Plaintiff could frequently stoop (see Tr.

20, 72), and noted that no treating, consulting, or non-examining

medical source of record opined that Plaintiff “ha[d] debilitating

functional    limitations     or   that      he   [wa]s   disabled”    (Tr.    20).

Although Plaintiff deems the RFC determination “inconsistent with

[Plaintiff’s]      hearing   testimony”       regarding    his    “significantly

restricted ability . . . to bend over to perform auto mechanic work

due to pain” (Docket Entry 11                at 7 (citing Tr. 47-48)), as

discussed    above,    the   ALJ   found      that    Plaintiff’s     “statements

concerning the intensity, persistence and limiting effects of [his]



      9
        Additionally, the ALJ and reconsideration-level state agency medical
consultant (whose opinions the ALJ credited (see Tr. 20)) did not limit
Plaintiff’s ability to crouch (“bending the body downward and forward by bending
both the legs and spine,” SSR 85-15, 1985 WL 56857, at *7) at all (see Tr. 18,
72).

                                        17




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 17 of 19
symptoms [we]re not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in th[e

ALJ’s] decision” (Tr. 19; see also Tr. 20 (“In sum, the . . . [RFC]

assessment is supported by [the reconsideration-level state agency

medical consultant’s] physical assessment, by clinical evidence

showing that [Plaintiff’s] physical capacities remained largely

intact, and by evidence showing that his lumbar symptoms were

treatable with epidural injections.”)).10

     Lastly, Plaintiff maintains that the ALJ made no finding as to

the bending requirements of Plaintiff’s PRW as a tune-up mechanic.

(See Docket Entry 14 at 7.)        According to Plaintiff, “[b]y failing

to make th[at] finding[], the ALJ had no basis to make the

comparison of [Plaintiff]’s RFC with the demands of his [PRW] as

required by 20 C.F.R. § 404.1520(f) and SSR 82-62.”                   (Docket Entry

14 at 7.)    That argument ignores the fact that the ALJ expressly

found that Plaintiff could perform his PRW as a tune-up mechanic as

generally performed.        (Tr. 21; see also Tr. 52 (reflecting VE’s

opinion   that   Plaintiff    remained         able    to   perform    his   PRW    as

generally performed but that she “[was] not sure as actually

performed”).)     Moreover, the DOT’s job description for “Tune-Up

Mechanic”   as   provided    by   the     VE    (see    Tr.   51)   reflects     that

“[s]tooping”     would   occur    only    “[o]ccasionally,”         see   DOT,     No.



      10
         Plaintiff did not contest the ALJ’s findings regarding Plaintiff’s
subjective symptoms. (See Docket Entries 11, 14.)

                                         18




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 18 of 19
620.281-066, 1991 WL 685263, i.e., less often than the RFC’s

restriction to frequent stooping (see Tr. 18).11

      In   light    of   the   foregoing     analysis,     Plaintiff’s      sole

assignment of error falls short.

                               III.   CONCLUSION

      Plaintiff has not established an error warranting relief.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgement Reversing the Decision of the Commissioner of Social

Security (Docket Entry 10) be denied, that Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 12) be granted, and that

this action be dismissed with prejudice.



                                           /s/ L. Patrick Auld
                                             L. Patrick Auld
                                      United States Magistrate Judge
September 9, 2021



      11
         Plaintiff neither objected to the VE’s classification of his PRW working
on automobiles as DOT job number 620.281-066, “Tune-Up Mechanic,” at the hearing
(see Tr. 53-56), nor argued on judicial review that such categorization amounted
to error (see Docket Entries 11, 14). Plaintiff’s Reply does complain that the
VE “testified that[,] based on h[er] knowledge and the [DOT] description of tune-
up mechanic, that occupation requires a worker to bend over the engine of a car
‘more than occasionally’ (Tr. 54-55). The VE did not specify whether frequent
or constant such bending is required ([i]d.).” (Docket Entry 14 at 6.) If the
VE had believed that the tune-up mechanic job required constant bending (i.e.,
more than the frequent bending which the ALJ effectively found Plaintiff could
do by finding that he could frequently stoop (understood as encompassing bending
and reaching toward the floor, see SSR 85-15, 1985 WL 56857, at *7)), the VE
would have testified that the job required more than frequent bending (not more
than occasional bending). Accordingly, the VE’s testimony on point (i.e., that
the tune-up mechanic job as generally performed requires more than occasional
bending) does not conflict with the ALJ’s finding that Plaintiff (who could
perform frequent bending, i.e., more than occasional bending) could perform the
tune-up mechanic job as generally performed.

                                       19




    Case 1:20-cv-00548-NCT-LPA Document 15 Filed 09/09/21 Page 19 of 19
